  

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA —

United States of America JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, 1987)
Cesar Perez-Salado Case Number: 3:19-mj-24206
Melissa Bobrow

 

Defendant's Attorney

FILED

REGISTRATION NO, 90911298

 

 

 

 

THE DEFENDANT: OCT 18 2019
] pleaded guilty to count(s) 1 of Complaint .
CLERK -U-S-DISTRIET COURT —_-
(1 was found guilty to count(s) SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty, “1BY DEPUTY

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense - Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1
L] The defendant has been found not guilty on count(s) |
C] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term a

\ a
[-NTIME SERVED Oo days

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. |
CL] Court recommends defendant be deported/removed with relative, charged in case

 

 

{PIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances, .

 

Friday, October 18, 2019
Date of Imposition of Sentence

Received we SE

DUSM _ HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

 

_ Clerk’s Office Copy | a -3:19-mj-24206

 

 

 
